 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9   CHARLES HALSTEAD,                                  )   Case No. 1:17-cv-01337-SKO
                                                        )
10                           Plaintiff,                 )   ORDER DIRECTING THE CLERK
                                                        )   OF THE COURT TO CLOSE THE
11   v.                                                 )   CASE
                                                        )
12   GRACE RUSTIGIAN, et al.,                           )   (Doc. 64)
                                                        )
13                                                      )
                             Defendants.                )
14                                                      )
                                                        )
15

16            On December 13, 2018, the parties filed a joint stipulation dismissing the action with prejudice.

17   (Doc. 64.) In light of the parties’ stipulation, this action has been terminated, see Fed. R. Civ. P.

18   41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed

19   with prejudice. Accordingly, the Clerk of the Court is directed to close this case.

20
     IT IS SO ORDERED.
21

22   Dated:     December 14, 2018                                  /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

29

30
